      Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,         )
Master Call Corporation, and Rouslan Tsoutiev,             )
                                                           )           Index No.: l:18-cv-06626
                                    Plaintiffs,            )
                                                           )
               -against-                                   )
                                                           )
Joint Stock Company “Channel One Russia Worldwide,” )
Closed Joint Stock Company “CTC Network,” Closed           )
Joint Stock Company “New Channel”, Limited Liability       )
Company “Rain TV-Channel,” Open Joint Stock                )
Company “ACCEPT”, and Limited Liability Company            )
“Comedy TV,” and Kartina Digital GmbH,                     )
                                                           )
                                    Defendants.            )
_________________________________________________________ )

                         PLAINTIFFS’ MEMORANDUM OF LAW
                   IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

        Plaintiffs Actava TV, Inc. (“Actava”), Master Call Communications, Inc., Master Call

Corporation, and Rouslan Tsoutiev (collectively, the “Actava Parties” or “Plaintiffs”) hereby move

for a protective order under Federal Rule of Civil Procedure 26(c). Specifically, the scope of

discovery should be limited to the claims and defenses raised in this action, and Defendants should

be forbidden from inquiring into matters preceding, and covered by, a prior Settlement Agreement

and Release negotiated between and executed by the parties.1

                                            BACKGROUND

        In this action, the Actava Parties seek damages caused by the Defendants’ initiation of

meritless contempt proceedings following a prior settlement agreement. See ECF No. 40 (the

“Amended Complaint”).         Defendants’ malicious conduct stems from a sprawling litigation filed

by the Channels against various entities alleged to have “pirated” the Channels’ content, asserting



1 Plaintiffs met and conferred with Defendants prior to filing this Motion.

                                                      1
      Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 2 of 10




claims for copyright and trademark infringement, among others.                See Joint Stock Company

“Channel One’’ Worldwide, et al. v. Infomir, No. 16-cv-01318-GBD-BCM.2                      The Channels

originally alleged that through the operation of Actava’s website (www.actava.tv). the Actava

Parties inter alia (i) “knowingly and purposely hack into or otherwise circumvent and intercept

Broadcasters’ encrypted satellite signals”, ^ 12; and (ii) “download, copy or otherwise utilize the

Plaintiffs encrypted signals and rebroadcast and/or store them via equipment, including computer

servers,” H 13. See 16-cv-01318, ECF No. 1.

        On April 23, 2016, the parties3 executed a Settlement Agreement and Release (the

“Agreement”), pursuant to which the Actava Parties paid a substantial sum “in consideration of

the Orders, mutual release, and other agreements stated in this Agreement.” See Ex. A, ECF No.

246-1. The Agreement contains a mutual general release stating as follows:

        7. Mutual General Release: As of the Effective Date, Plaintiffs release and
        discharge Defendants, and their parents, subsidiaries, divisions, affiliates, directors,
        officers, employees, licensees, successors, assigns, agents, representatives,
        insurers, and attorneys, from any and all claims that relate in any manner to the
        First Action and/or the Second Action and Defendants likewise release and
        discharge Plaintiffs and their parents, subsidiaries, divisions, affiliates, directors,
        officers, employees, licensees, successors, assigns, agents, representatives,
        insurers, and attorneys, from any and all claims that relate in any manner to the
        First Action and/or the Second Action. For the avoidance of doubt, this mutual
        general release does not foreclose claims against any Party, collectively or
        individually, arising from a breach of Paragraph 6 of this Agreement entitled
        “Representations and Warranties.”

        Id.,^1 (emphasis added).




2 Defendants filed two actions (the “First Action” and the superseding “Second Action”) against the
Actava Parties alleging substantially similar claims (together, the “Original Proceedings”).

3 Defendant Kartina was not a named plaintiff in the underlying litigation against the Actava Parties or the
contempt proceedings brought the Actava Parties that form the basis of the instant action. However, the
Actava Parties allege and the evidence demonstrates that Kartina bankrolled and directed these efforts
behind the scenes, and that Kartina received proceeds from the Settlement Agreement and Release to fund
further litigation efforts, including the contempt proceedings.
                                                     2
     Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 3 of 10




In turn, the Agreement’s “Representation and Warranties” section provides in pertinent part:

       Defendants represent and warrant collectively and individually that:

       i.      Other than as identified in the Plaintiffs’ pleadings in the First Action and
       Second Action, Defendants have not previously broadcast, copied, distributed or
       otherwise used the Broadcasts other than through Actava and the Website;
       ii.     Defendants have not and do not own or have any interest in any other
       website, application or other property engaged in the business of providing internet
       protocol television (“IPTV”);
       iii.    Defendants maintain no ownership or management interest in any other
       IPTV service;
       iv.     Defendants are not presently and will not in the future broadcast, copy,
       distribute or otherwise use the Broadcasts in any manner, including on the Website,
       without the express written consent of the relevant Plaintiffs or an authorized
       representative thereof, as set forth in subparagraph (e) below.

       Id., T| 6(d).

       After executing the Agreement, the Actava Parties re-tooled their business and began

referring former customers to Matvil Corporation (“Matvil”), a licensee of the Channels’

programming. On December 12, 2016, Defendants launched contempt proceedings against the

Actava Parties, which are the subject of this action. On September 27, 2017, Judge Moses denied

the contempt motion in full, holding that the Channels’ claims were unsupported by the evidence.

The instant suit followed on July 23, 2018.

       On April 6, 2020, Defendants filed an Answer and Counterclaims alleging (i) tortious

interference; (ii) breach of contract; and (iii) constructive fraud in contract. See ECF No. 150,

186-194;     195-204;    205-217. The First Counterclaim alleges that the Actava Parties’ lawsuit

“unlawfully and maliciously interfered with Broadcasters’ business relationship and their

Licensing Agreements with Matvil”. Id. ]} 191.

       The Second Counterclaim alleges that the Actava Parties’ Referral Agreement with Matvil

violated the Settlement Agreement. Id. 1} 200. Specifically, Defendants allege that “in October

of 2016, the Broadcasters discovered that the Actava Defendants were distributing the Broadcasts


                                                 3
        Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 4 of 10




without authorization in violation of the Settlement Agreement and in contempt of the

Injunctions.” Id. (emphasis added). Defendants further claim that “[o]n November 16, 2018, the

Broadcasters sent a notice of suspected breach of the Settlement Agreement.” Id., 1} 201. The

notice of suspected breach (the “Notice”), in turn, confirms that the Defendants’ claim pertains

solely to Actava’s post-settlement business arrangement with Matvil: “Actava’s representations

and warranties. . .forbid the relationship Actava has formed with Matvil . . . Whatever its

relationship with Matvil, Actava has not received the consent of Broadcasters to use the Broadcasts

in this manner.” See Ex. B, ECF No. 246-2.

         The Third Counterclaim differs from the previous two, however, in that it alleges a

violation of the Settlement Agreement based on pre-settlement conduct. Specifically, Defendants

claim that “in the fall of 2018, Broadcasters uncovered evidence that on or about June 2014, Actava

obtained ownership of the website of Russian Telekom Inc . . . which had allegedly distributed

pirated programming of the Broadcasters”, and which “Actava directed ... to redirect to the Actava

Website.” Id.,     171-175. Therefore, according to Defendants, Actava breached the Settlement

Agreement’s Representations and Warranties clause because it “neither disclosed its relationship

with RT nor its control or use of the RT [Domain] that provided and/or promoted IPTV content.”

Id, H 177-78.

         In discovery and depositions taken thus far in this action, however, Defendants are

attempting to unravel the Settlement Agreement entirely. Defendants’ counsel has inquired, inter

alia, into (i) whether Actava had licenses to stream Defendants’ programming prior to 2016; (ii)

which content “aggregators” Actava used prior to 2016; (iii) how content was streamed prior to

2016.     For example, at the Defendants’ December 18, 2020 deposition of Mr. Tsoutiev,

Defendants’ counsel asked Mr. Tsoutiev as follows:



                                                4
     Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 5 of 10




                Q: You’re testifying under oath here today. It’s true, isn’t it that you knew
                and you know today that Actava had no licenses to broadcast any of those
                channels on or around January 2016; isn’t that correct?
                A: Okay. . .1 think we may not have any licenses as of that day, January 21.

                Q: Who provided the software that enable you to deliver the video on
                demand and the OTT service to customers?
                A: Again, what period of time, assuming we have different models?
                Q: Start from the beginning.
                A: Start from the beginning. Our partner in Ukraine, they provided. We
                used their equipment.
                Q: Which partner in Ukraine?
                A: Which partner? I will recall the name and I will tell you. It’s [my] third
                time talking about it.

                Q: So how did the data get to Actava from the aggregator? Can you
                describe that for us?
                MR. BUTTERFIELD: Objection. You’re still talking about 2016; is that
                right?
                MR. DOWD: From the beginning.


                See Ex. C, ECF No. 245 (Tsoutiev Tr. at 58:15-25; 62:15 - 63:24).

        Moreover, Defendants have requested documents preceding the 2016 Settlement

Agreement including, but not limited to, the “[IJocation and number of servers used by Plaintiffs,”

the “number of Infomir [Set Top Boxes] purchased by Plaintiffs,” the “names of [Mr. Tsoutiev’s]

three former Ukranian partners,” the “identity of Plaintiff s 1-3 ‘Aggregators of content’”, and

“Plaintiffs’ 5-6 licenses for IPTV Channels”.

        At most, Defendants are entitled to inquire about pre-settlement conduct pertaining to

Actava’s acquisition of the RT Domain.4 Defendants’ other lines of inquiry and discovery requests



4 Mr. Tsoutiev testified at deposition that that “around 2013,” when Actava acquired the RT Domain,
Actava also “acquired the assets of Russian [Telek],” consisting of a platform which “allowed us to build
infrastructure around it,” so that “we streamed content from our equipment directly to the customers'
receivers.” See Ex. C, ECF No. 246 (Tsoutiev Tr. at 71:21 - 72:13). The RT Assets, including the RT
Domain, were therefore subsumed into Actava's own streaming platform and services, and their
acquisition by Actava would not constitute a separate breach of the “Representations and Warranties”
section of the Agreement (at Section 6(d)(i-iii, supra at 3), even if Defendants alleged a claim as to
Actava's acquisition of the RT Assets as a whole - and they did not.
                                                    5
     Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 6 of 10




(collectively, the “Pre-Settlement Discovery”)5 are plainly outside the scope of the claims and

defenses raised in this action and are plainly barred by the mutual general release in the Settlement

Agreement. For these reasons, and as set forth more fully below, the Actava Parties respectfully

request that the Court grant this Motion for a Protective Order in its entirety.

                                            ARGUMENT

        Rule 26(c) of the Federal Rules of Civil Procedure provides, in relevant part, that "[t]he

court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense, including . . . forbidding the disclosure

or discovery . . . [and/or] forbidding inquiry into certain matters, or limiting the scope of disclosure

or discovery to certain matters." Fed. R. Civ. P. 26(c)(1)(A). "Rule 26(c) confers broad discretion

on the trial court to decide when a protective order is appropriate and what degree of protection is

required."   Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). Further, "[w]here

the discovery is relevant, the burden is upon the party seeking non-disclosure or a protective

order to show good cause." Dove v. Atl. Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992).

A.      The Pre-Settlement Discovery is Irrelevant and Overly Burdensome

        It is well-established that discovery requests which seek documents beyond the “subject

matter of the action” are irrelevant and should be precluded. Daval Steel Prods. V. M V Fakredine,

951 F.2d 1257, 1367 (2d Cir. 1991). Discovery “is not intended to be a fishing expedition, but

rather is meant to allow the parties to flesh out allegations for which they initially have at least a

modicum of objective support”. Tottenham v. Trans World Gaming Corp., 2002 WL 1967023, at

*2 (S.D.N.Y. June 21, 2002) (quoting Cleveland-Goins v. City ofNew York, 1999 WL 673343, at

*2 (S.D.N.Y. Aug. 30, 1999)). The 2015 Amendments to FRCP Rule 26(b)(1) also clarify that the


5 The Actava Parties define impermissible “Pre-Settlement Discovery” to exclude discovery pertaining to
the RT Domain, which is the subject of Defendants' Third Counterclaim.
                                                   6
     Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 7 of 10




scope of discovery extends only to non-privileged matters that are both relevant to a claim or

defense and “proportional to the needs of the case”. The Pre-Settlement Discovery is neither

relevant to the Counterclaims nor proportional to the needs of the case.

       The only pre-settlement conduct alleged is that in the Third Counterclaim, which alleges

that the Actava Parties concealed their prior ownership of the RT Domain during settlement

negotiations, violating ]} 6(d)(i)-(iii) of the Representations and Warranties section of the

Settlement Agreement.     But Defendants’ inquiries go far beyond the RT Domain. Rather,

Defendants want a wholesale reopening of pre-settlement records, and seek discovery into

precisely the conduct covered by the Settlement Agreement and Release. These inquiries and

requests are “based on pure speculation,” and concern supposed “past wrongdoing not related to

the alleged claims or defenses.” Collens v. City ofNew York, 222 F.R.D. 249, 253 (S.D.N. Y. 2004)

(internal citations omitted). Therefore, the Pre-Settlement Discovery is not relevant.

       The Pre-Settlement Discovery is also not proportional to the needs of the case because the

associated burden or expense with producing this material outweighs its benefit. Defendants are

asking Plaintiffs to testify about, and produce documents pertaining to, events from ten years ago

that have no bearing on this action. See, e.g., Ex. C, ECF No. 245 (Tsoutiev Tr. at 34:20-22)

(“Again, we’re talking about [the] period of time [of] 2011 and maybe—okay. Everything is not

as simple as [that].”). Defendants have already issued a litany of irrelevant and disproportionate

discovery requests and demanded that Plaintiffs’ representatives testify as to the same. For these




                                                 7
      Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 8 of 10




reasons, there is good cause to forbid further such discovery, and Plaintiffs’ Motion should be

granted.6

B.      The Mutual General Release Bars the Pre-Settlement Discovery

        Even if claims pertaining to the Pre-Settlement Discovery were in fact alleged, those claims

would be barred by the terms of the Settlement Agreement. “It is well established that settlement

agreements are contracts and must therefore be construed according to general principles of

contract law.” Collins v. Harrison Bode, 303 F.3d 429, 433 (2d Cir. 2002) (internal quotation

marks and alteration omitted).       Under New York law, “words of general release are clearly

operative not only as to all controversies and causes of action between the releasor and releasees

which had, by that time, actually ripened into litigation, but to all such issues which might then

have been adjudicated as a result of pre-existent controversies.” A.A. Truck Renting Corp. v.

Navistar, Inc., 81 A.D.3d 674, (2d Dep't 2011).

        Defendants’ lines of inquiry and discovery requests are covered by the mutual general

release, and do not implicate the Representations and Warranties section of the Settlement

Agreement. Specifically, the Pre-Settlement Discovery pertains to Actava’s own operations prior

to 2016, and could not be used to establish that “[ojther than as identified in the Plaintiffs’

pleadings in the First Action and Second Action, Defendants have [] previously broadcast, copied,

distributed or otherwise used the Broadcasts other than through Actava and the Website”; nor

that at the time of the Settlement Agreement, Actava had any interest in any “other website,

application or other property engaged in the business of providing internet protocol television”;




6 To be clear, because the Pre-Settlement Discovery is irrelevant, the Actava Parties do not bear the
burden to show “good cause,” even though it is abundantly demonstrated here. See Kleeberg v. Eber, No.
16-cv-9517 (S.D.N.Y. 2019) (internal citation omitted) (“In order to justify withholding relevant
information, the party resisting discovery must show good cause, the standard for issuance of a protective
order under Rule 26(c)”.
                                                    8
     Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 9 of 10




nor that Defendants “maintain [any] ownership or management interest in any other IPTV

service.” See Ex. A, ECF No. 246-1,     6(d) (emphasis added).

       The Actava Parties’ acquisition and repurposing of the RT Assets to improve Actava’s

streaming platform did not mean that Actava was using the Broadcasts “other than” through

Actava and www.actava.tv.      See Ex. C, ECF No. 246 (Tsoutiev Tr. at 73:2-7) (“Q: So your

understanding is that Actava custom designed its own improved middle[ware] [software] based on

Russian!ele[k] Solution? A: That’s correct. Yes, that’s correct.”). It simply meant that Actava

was undertaking to “improve [its] quality.”     Id. at 72:9-10.   Similarly, any purported prior

connection between Actava and Ukranian “partners” and “content aggregators” merely enabled

Actava to enhance its streaming services.

       By 2016, Actava’s streaming business was in full, plain view of Defendant Channels. The

parties settled the 2016 Action. This is a new action - based on Defendants’ baseless litigation

conduct that, unfortunately, continues to manifest. The release of Actava “from any and all claims

that relate in any manner to the First Action and/or the Second Action,” Ex. A ]} 7, means what it

says. But Defendants’ absurdly aggressive reading of the Representations and Warranties section

would render the general release toothless. Ultimately, Defendants should not be permitted to fish

for claims they did not make in this action and which would be barred regardless.




                                                9
    Case 1:18-cv-06626-ALC-KNF Document 247 Filed 01/19/21 Page 10 of 10




                                      CONCLUSION

      For the above reasons, the Motion should be granted and a Protective Order entered.




Dated: New York, New York
       January 19, 2021
                                              Respectfully submitted,

                                              MOSES & SINGER LLP



                                             By: /s/ Michael Rosenberg
                                                 Toby Butterfield
                                                 Valeria Castanaro
                                                 Michael Rosenberg
                                                 405 Lexington Avenue
                                                 New York, NY 10174
                                                 Telephone: (212) 554-7800
                                                 Facsimile: (212) 554-7700

                                                  Attorneys for Plaintiffs




                                             10
